Name: 82/96/EEC: Commission Decision of 20 January 1982 on the transport of maize to Upper Volta as food aid (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-02-13

 Avis juridique important|31982D009682/96/CEE: DÃ ©cision de la Commission, du 20 janvier 1982, relative Ã l'acheminement de maÃ ¯s Ã la Haute-Volta Ã titre d'aide (Le texte en langue franÃ §aise est le seul faisant foi) Journal officiel n ° L 042 du 13/02/1982 p. 0026 - 0027++++( 1 ) JO NO L 281 DU 1 . 11 . 1975 , P . 1 . ( 2 ) JO NO L 198 DU 20 . 7 . 1981 , P . 2 . ( 3 ) JO NO L 281 DU 1 . 11 . 1975 , P . 89 . ( 4 ) JO NO L 83 DU 30 . 3 . 1976 , P . 8 . ( 5 ) JO NO L 366 DU 22 . 12 . 1981 , P . 12 . DECISION DE LA COMMISSION DU 20 JANVIER 1982 RELATIVE A L ' ACHEMINEMENT DE MAIS A LA HAUTE-VOLTA A TITRE D ' AIDE ( LE TEXTE EN LANGUE FRAN~AISE EST LE SEUL FAISANT FOI . ) ( 82/96/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT ( CEE ) NO 2727/75 DU CONSEIL , DU 29 OCTOBRE 1975 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ( 1 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) NO 1949/81 ( 2 ) , ET NOTAMMENT SON ARTICLE 28 , VU LE REGLEMENT ( CEE ) NO 2750/75 DU CONSEIL , DU 29 OCTOBRE 1975 , FIXANT LES CRITERES DE MOBILISATION DES CEREALES DESTINEES A L ' AIDE ALIMENTAIRE ( 3 ) , ET NOTAMMENT SON ARTICLE 6 , VU LE REGLEMENT ( CEE ) NO 696/76 DU CONSEIL , DU 25 MARS 1976 , PORTANT DEROGATION AU REGLEMENT ( CEE ) NO 2750/75 EN CE QUI CONCERNE LES PROCEDURES DE MOBILISATION DES CEREALES DESTINEES A L ' AIDE ALIMENTAIRE ( 4 ) , CONSIDERANT QUE , PAR LE REGLEMENT ( CEE ) NO 3665/81 ( 5 ) , LA COMMISSION A OUVERT UNE ADJUDICATION POUR LA FOURNITURE CAF AU PORT D ' ABIDJAN DE 8 000 TONNES DE MAIS DESTINEES A LA HAUTE-VOLTA AU TITRE DE L ' AIDE ALIMENTAIRE ; CONSIDERANT QUE CETTE MARCHANDISE DOIT ETRE ACHEMINEE DU PORT DE DEBARQUEMENT D ' ABIDJAN JUSQU ' A SA DESTINATION FINALE A BOBODIOULASSO , KOUDOUGOU ET OUAGADOUGOU ; CONSIDERANT QUE , POUR REPONDRE AUX EXIGENCES PARTICULIERES PRESENTEES PAR L ' ACTION EN CAUSE ET POUR TENIR COMPTE DES CONDITIONS LOCALES D ' ACHEMINEMENT , IL CONVIENT DE RECOURIR A UNE PROCEDURE PLUS SOUPLE ET RAPIDE QUE L ' ADJUDICATION ; QU ' IL CONVIENT EN CONSEQUENCE DE PERMETTRE A L ' ORGANISME D ' INTERVENTION CHARGE DE L ' ADJUDICATION POUR LA FOURNITURE CAF DE CONCLURE POUR LA LIVRAISON AU STADE FINAL DES CONTRATS CORRESPONDANT A LA TOTALITE OU A UNE PARTIE DU TRANSPORT A EFFECTUER ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L ' AVIS DU COMITE DE GESTION DES CEREALES , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . L ' OFFICE NATIONAL INTERPROFESSIONNEL DES CEREALES ( ONIC ) , 21 , AVENUE BOSQUET , PARIS 7E ( ORGANISME D ' INTERVENTION ) , PROCEDE A LA CONCLUSION D ' UN CONTRAT DE GRE A GRE POUR L ' ACHEMINEMENT DEPUIS ABIDJAN DE 8 000 TONNES DE MAIS DESTINEES A LA HAUTE-VOLTA , A SAVOIR : - 1 000 TONNES RENDUES DECHARGEES A BOBODIOULASSO , - 1 000 TONNES RENDUES DECHARGEES A KOUDOUGOU , - 6 000 TONNES RENDUES DECHARGEES A OUAGADOUGOU ( OFNACER , BOITE POSTALE 53 , OUAGADOUGOU ) . 2 . POUR LA CONCLUSION DU CONTRAT DE GRE A GRE , L ' ONIC DOIT RECHERCHER LES CONDITIONS LES MOINS ONEREUSES . ARTICLE 2 1 . UNE CAUTION DE 6 ECUS PAR TONNE DE PRODUIT EST CONSTITUEE PAR L ' INTERESSE LORS DE LA SIGNATURE DU CONTRAT . ELLE EST LIBEREE APRES LA REALISATION DES OPERATIONS EN CAUSE ET EN CE QUI CONCERNE LES QUANTITES NON LIVREES EN CAS DE FORCE MAJEURE . 2 . LA CAUTION VISEE AU PARAGRAPHE 1 PEUT ETRE CONSTITUEE EN ESPECES OU SOUS FORME DE GARANTIE DONNEE PAR UN ETABLISSEMENT DE CREDIT CORRESPONDANT AUX CRITERES FIXES PAR L ' ETAT MEMBRE . ARTICLE 3 L ' ORGANISME D ' INTERVENTION DEMANDE A L ' INTERESSE LA FOURNITURE DES RENSEIGNEMENTS SUIVANTS : A ) APRES CHAQUE EXPEDITION , UNE ATTESTATION FAISANT ETAT DES QUANTITES EMBARQUEES , DE LA QUALITE DES PRODUITS ET DE LEUR EMBALLAGE ; B ) LA DATE DE DEPART ET LA DATE PREVUE POUR L ' ARRIVEE DES PRODUITS A DESTINATION ; C ) TOUT INCIDENT EVENTUEL POUVANT INTERVENIR LORS DU TRANSPORT DES PRODUITS . L ' ORGANISME D ' INTERVENTION TRANSMET , DES LEUR RECEPTION , LES RENSEIGNEMENTS PRECITES A LA COMMISSION AINSI QU ' UN DOUBLE DU CONTRAT DE GRE A GRE . ARTICLE 4 LA REPUBLIQUE FRAN~AISE EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 20 JANVIER 1982 . PAR LA COMMISSION POUL DALSAGER MEMBRE DE LA COMMISSION